 Case: 1:12-cv-05105 Document #: 338 Filed: 12/10/18 Page 1 of 3 PageID #:13978




                      UNITED STATES DISTRICT COURT
               NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

PHYSICIANS HEALTHSOURCE, INC., an
Ohio corporation, individually and on behalf of
similarly situated persons,

                    Plaintiff,                    Case No. 12-cv-05105

v.
                                                  Hon. Matthew F. Kennelly
A-S MEDICATION SOLUTIONS,                 LLC
AND WALTER HOFF

                   Defendants.

       DEFENDANTS’ MOTION TO WITHDRAW MOTION FOR APPROVAL OF
         SUPERSEDEAS BOND AND STAY OF EXECUTION OF JUDGMENT

        NOW COME Defendants, A-S Medication Solutions, LLC and Walter Hoff

(“Defendants”), and file their Motion to Withdraw Motion for Approval of Supersedeas Bond

and Stay of Execution of Judgment.

     1. On December 7, 2018, Defendants filed their Motion for Approval of Supersedeas Bond

        and Stay of Execution of Judgment (Dkt. # 334).

     2. On December 10, 2018, Defendants filed their Motion for Approval of Security, or in the

        Alternative, Supersedeas Bond and Stay of Execution of Judgment. (Dkt. # 336).

     3. As a result of this latter filing, Defendant’s Motion for Approval of Supersedeas Bond

        and Stay of Execution of Judgment is duplicative (Dkt. # 334), and Defendants seek to

        withdraw it.

        WHEREFORE, Defendants, A-S Medication Solutions, LLC and Walter Hoff,

respectfully request that this Court deem their Motion for Approval of Supersedeas Bond and

Stay of Execution of Judgment (Dkt. # 334) withdrawn, with Defendants' Motion for Approval
 Case: 1:12-cv-05105 Document #: 338 Filed: 12/10/18 Page 2 of 3 PageID #:13979




of Security, or in the Alternative, Supersedeas Bond and Stay of Execution of Judgment (Dkt. #

336) as its replacement motion.


                                                         Respectfully submitted,


                                                         /s/ Eric L. Samore
                                                         One of Defendants’ Attorneys



Eric L. Samore
Albert Bower
SMITHAMUNDSEN LLC
150 N. Michigan Avenue #3300
Chicago, IL 60601
(312) 894-3251




                                              2
 Case: 1:12-cv-05105 Document #: 338 Filed: 12/10/18 Page 3 of 3 PageID #:13980




                               CERTIFICATE OF SERVICE

       The undersigned certifies that on December 10, 2018 he served a copy of

DEFENDANTS’ MOTION TO WITHDRAW MOTION FOR APPROVAL OF

SUPERSEDEAS BOND AND STAY OF EXECUTION OF JUDGMENT upon all parties of

record via the Court’s ECF filing system.



                                                 [x]     Pursuant to 28 USC Section
                                                 1746(2), I certify under penalty of
                                                 perjury that the foregoing is true and
                                                 correct. Executed on: December 10,
                                                 2018

                                                        /s/     Eric L. Samore




                                            3
